Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Preliminary Amendments filed 06/22/2021. 
Claims 2-21 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant's claim for priority to parent Application 16/368,772, filed 03/28/2019. The claims are therefore afforded an effective priority date of 28 March 2019.

Claim Objections
Claims 7 & 14 are objected to because of the following informalities:  “obtaining menu item images as spoken by the user” appears to have been intended to read “obtaining menu item images for menu items as spoken by the user,” or similar language to indicate that images are retrieved for spoken items, rather than for images the customer is requesting. This correction appears to be in line with [0031] & [0036] of the specification.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  “the mobile” should read “the mobile device”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: “engaging the user during the session in a natural language dialogue to receive order details from the user for an order the user-provided speech and automated generated speech using the automated speech processing” appears to have been intended to read, as understood in light of [0026] of the specification, “engaging the user during the session in a natural language dialogue comprising the user-provided speech and automated generated speech to receive order details from the user for an order using the automated speech processing.” Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  “executable instruction” should read “executable instructions”. Appropriate correction is required.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 2-12 are directed to a process. Therefore, claims 2-12 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claim 2 recites at least the following limitations that are believed to recite an abstract idea:
detecting a user in a vehicle at a drive thru terminal by visual detection, events, or by user-provided speech; 
greeting the user by speech and reproduced as text presented on a display of the drive thru terminal; 
engaging the user in a natural language dialogue to start a session for a transaction with the user using a lexicon that is specific to a menu and menu options associated with the drive thru terminal;
 receiving an order from the user during the session based on the dialogue; 
providing the order to order fulfillment processing for fulfillment; and 
providing instructions to the user during the dialogue for the user to provide a payment to complete the transaction, the session, and the dialogue.

The above limitations recite the concept of drive-through ordering. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claim 2 recites an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
Image processing of images
Sensor-raised events
A microphone
Automated speech over a speaker
Automated speech processing
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 3, 5, and 7-9 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for claims 4, 6, 10-12 these claims are similar to the independent claims except that they recite the further additional elements of a camera, automated text, a mobile device, a speaker, a server, and a POS terminal. These additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Therefore the dependent claims do not create an integration for the same reasons.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
Image processing of images
Sensor-raised events
A microphone
Automated speech over a speaker
Automated speech processing
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.
Claims 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 13-19 are directed to a process. Therefore, claims 13-19 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claim 13 recites at least the following limitations that are believed to recite an abstract idea:
greeting a user detected in a vehicle adjacent to a drive thru terminal with a spoken greeting;
obtaining a transaction identifier for a transaction; 
configuring speech based on a lexicon associated with a menu and menu items available from the drive thru terminal; 
initiating a session with the user using the transaction identifier; 
engaging the user during the session in a natural language dialogue to receive order details from the user for an order the user-provided speech and generated speech using the automated speech processing; 
instructing the user during the dialogue on where and how a payment for the order can be supplied to complete the order; and 
submitting the order details with the transaction identifier for order fulfillment and completion of the transaction..

The above limitations recite the concept of drive-through ordering. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claim 13 recites an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
The greeting being automatically generated
POS terminal
Automated speech processing
Automated generated speech
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 14-18 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for claim 19, this claims is similar to the independent claims except that they recite the further additional elements of an automatic unlocking of a locked bin. These additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Therefore the dependent claims do not create an integration for the same reasons.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
The greeting being automatically generated
POS terminal
Automated speech processing
Automated generated speech
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.
Claims 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 20-21 are directed to a machine. Therefore, claims 20-21 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claim 20 recites at least the following limitations that are believed to recite an abstract idea:
initiating a voice-based dialogue with a user when a vehicle of the user is detected adjacent to the drive thru terminal based on visual detection or when the user speaks a wake-up word or phrase;
generating speech responses to user-provided speech during the voice-based dialogue;
obtaining order details for an order being placed by the user based on the user-provided speech during the voice-based dialogue; 
providing the order details for order fulfillment; and 
instructing the user on how and where to provide a payment to pay for the order and complete the order.

The above limitations recite the concept of drive-through ordering. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claim 20 recites an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
a drive thru terminal comprising a display, a microphone, and a camera
a Point-Of-Sale (POS) terminal interfaced to an order fulfillment system
a server comprising a processor and a non-transitory computer-readable storage medium; the non-transitory computer-readable storage medium comprises processor-executable instructions
automatic initiation of a dialogue 
automated speech responses
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. As for claim 21, these claims are similar to the independent claims except that they recite the further additional elements of a cloud processing environment and a thin client device. These additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Therefore the dependent claims do not create an integration for the same reasons.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a drive thru terminal comprising a display, a microphone, and a camera
a Point-Of-Sale (POS) terminal interfaced to an order fulfillment system
a server comprising a processor and a non-transitory computer-readable storage medium; the non-transitory computer-readable storage medium comprises processor-executable instructions
automatic initiation of a dialogue 
automated speech responses
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 2, 4-6, 8-9, 12-13, 15-16, 18, and 20-21 are rejected under 35 U.S.C. 102 as being clearly anticipated by Coleman et al (US 20190108566 A1), hereinafter Coleman.
Examiner Note: Coleman acronyms: DTOA = Drive-Thru Ordering Area; AOS = Automated Ordering System; RIS = Restaurant Information System; NLU/NLG = Natural Language Understanding/Generation; MOP = Manual Order Process

Regarding claim 2, Coleman discloses a method, comprising:		
detecting a user in a vehicle at a drive thru terminal by image processing, by sensor-raised events, or by user-provided speech to a microphone (Coleman: “At 305, an identification of a vehicle present in an ordering area of a first entity can be made. The vehicle may be associated with a customer, such as an individual customer planning to interact with an ordering system.” [0082] – “a customer 6 drives their car to a particular DTOA 1, … Upon arrival , at least one detector 7 can sense the customer's presence at the particular DTOA 1 .” [0062]); 
greeting the user by automated speech played over a speaker and reproduced as text presented on a display of the drive thru terminal (Coleman: “At least one speaker 9 is used to produce audible messages to customers, including greetings upon arrival and interactions during and after the ordering interactions are performed.” [0030] – “The AOS 2 provides an initial voice prompt generated by the NLG to the customer through the speaker 9 …generating responses to the customer through the NLG and speaker 9 and/or through the digital board 10.” [0070]);
engaging the user in a natural language dialogue to start a session for a transaction with the user using a lexicon for automated speech processing that is specific to a menu and menu options associated with the drive thru terminal (Coleman: “The AOS 2 provides an initial voice prompt generated by the NLG to the customer through the speaker 9 . The AOS 2 then processes the customer's voice response via the microphone 8 and the NLU. The ordering and conversation algorithms determine the AOS's next action based on the customer's response and continues to interact with the customer 6 through the ordering and interaction process. The AOS 2 will continue to interact with the customer 6 by processing the voice input from the customer 6 through the NLU, executing one or more actions by the ordering and conversation algorithms, and generating responses to the customer through the NLG and speaker 9 and / or through the digital board 10. The AOS 2 may process many rounds of interactions with the customer 6 to complete an order” [0070] – “The AOS 2 may personalize the interaction in a variety of ways , such as suggesting specific menu items to the customer” [0079] – “The data is populated by information regarding or associated with the prior activities of the AOS 2 and a current state of the interaction with the customer. The data also may include data received from the RIS 3, such as the restaurant ' s menu” [0057]);
 receiving an order from the user during the session based on the dialogue (Coleman: “an order is received and processed , the digital board 10 may present the updated items included in the order to provide visual feedback to the customer 6 regarding the interaction .” [0031] – “In an ongoing interaction, the items included in a current order may be used to identify one or more items to recommend or likely items to be requested, as well as particular actions or clarifications to be made.” [0058]); 
providing the order to order fulfillment processing for fulfillment (Coleman: “At 218, the AOS 2 transmits the order information to the RIS 3 so that the order can be fulfilled by the RIS 3” [0080]); and 
providing instructions to the user during the dialogue using the automated speech processing for the user to provide a payment to complete the transaction, the session, and the dialogue (Coleman: “the AOS 2 determines that the order is complete and can generate a response to the customer 6 with instructions on proceeding to pick up and / or pay for the ordered food and beverages.” [0080] – See also Figure 1 & [0035], which note that electronic payment may be rendered through a POS device of the DTOA.).


Regarding Claim 4, Coleman discloses the method of claim 2, wherein detecting further includes detecting a vehicle adjacent to or in front of the drive thru terminal in an image captured by a camera associated with the drive thru terminal (Coleman: “a customer 6 drives their car to a particular DTOA 1 … Upon arrival , at least one detector 7 can sense the customer ' s presence at the particular DTOA 1” [0062] – “the microphone 8 or camera 11 may serve as the detector 7” [0033]).

Regarding Claim 5, Coleman discloses the method of claim 2, wherein engaging further includes translating the user-provided speech during the dialogue into feedback text and presenting the feedback text on the display to confirm with the user the user-provided speech provided as responses during the dialogue (Coleman: “generating responses to the customer through the NLG and speaker 9 and / or through the digital board 10.” [0070]).

Regarding Claim 6, Coleman discloses the method of claim 5, wherein translating further includes translating automated speech for the automated speech processing generated during the dialogue into automated text and presenting the automated text on the display to ensure the user hears the automated speech and can also read the automated speech during the dialogue (Coleman: “generating responses to the customer through the NLG and speaker 9 and / or through the digital board 10.” [0070]). 
Examiner Note: It is noted that a recitation of the intended use of the claimed invention does not impose any limit on the interpretation of the claim unless such a recitation results in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. [MPEP 2111.04] In claim 6, the language “to ensure the user hears the automated speech and can also read the automated speech during the dialogue” represents an intended use of the terminal by the user, and as such is afforded little weight. See also MPEP 2103: “statements of intended use ... including statements of purpose” in the claims “raise a question as to its limiting effect.”

Regarding Claim 8, Coleman discloses the method of claim 2, wherein receiving further includes initiating a remote voice call to an agent when the user-provided speech is unable to be translated for completing the order during the dialogue (Coleman: “At 209 , a determination can be made as to whether the microphone input from the customer 6 is useable , such as whether excessive background noise in the DTOA 1 degrades the performance of the NLU, or whether the customer 6 is unable to provide sufficient inputs for the DTOA 1 to be able to accurately evaluate the inputs. …If the input is not useable, method 200 can move to 214 , where the transaction is re - routed to the MOP 4 . … At 210, a determination is made as to whether the customer 6 is speaking or providing inputs in an unclear manner such that the performance of the NLU is degraded or unusable as a primary source of ordering determinations . If the input is sufficient , method 200 continues at 211, while if not, method 200 continues to 214.” [0072-0073] – “At 214 , if an active ordering process with the AOS 2 is re - routed to MOP 4 , then the human agents are alerted to the re - routed interaction and communicate with the customer 6 through the DTOA 1 equipment and can complete the order in the usual manual manner.” [0077]).

Regarding Claim 9, Coleman discloses the method of claim 8, wherein initiating further includes receiving the order details for the order from the agent (Coleman: “At 214 , if an active ordering process with the AOS 2 is re - routed to MOP 4 , then the human agents are alerted to the re - routed interaction and communicate with the customer 6 through the DTOA 1 equipment and can complete the order in the usual manual manner.” [0077]).

Regarding Claim 12, Coleman discloses the method of claim 2 further comprising, processing the method on a server remotely located from the drive thru terminal or processing the method on a Point- Of-Sale (POS) terminal located at a same establishment that the drive thru terminal is located (Coleman: “The AOS components operate through software executing , via one or more processors , on computers and / or computing devices located on or at the restaurant site or at one or more remote sites , which may include remote computing environments hosted by third parties , the restaurant , or the AOS vendor .” [0034] – “The system and methods described herein may be associated with a network that facilitates wireless or wireline communications between the components of the environment 100 , as well as with any other local or remote computer, such as mobile devices , clients , servers , remotely executed or located portions of a particular component, …one or more of the components may be included within network as one or more cloud - based ser vices or operations .” [0098]).

Regarding Claim 13, Coleman discloses a method, comprising: 
automatically greeting a user detected in a vehicle adjacent to a drive thru terminal with a spoken automatically generated greeting (Coleman: “At 305, an identification of a vehicle present in an ordering area of a first entity can be made. The vehicle may be associated with a customer, such as an individual customer planning to interact with an ordering system.” [0082] – “a customer 6 drives their car to a particular DTOA 1, … Upon arrival , at least one detector 7 can sense the customer's presence at the particular DTOA 1 .” [0062] – “At least one speaker 9 is used to produce audible messages to customers, including greetings upon arrival and interactions during and after the ordering interactions are performed.” [0030] – See also Figure 1, which illustrates the vehicle being adjacent to the terminal.); 
obtaining a transaction identifier for a transaction from a Point-Of-Sale (POS) terminal (Coleman: “The RIS 3 can include at least one computer - based and / or software - based point - of sale ( POS ) system that allows for the manual entry of orders , executes and records transactions , … The RIS 3 also may include a customer loyalty or rewards system that tracks transactions with specific customers” [0035] – “The current context of the customer may include or be based on the identification of the customer … Once an identity is determined , information about that particular customer can be reviewed and analyzed” [0084] – It is understood that the identity or account may constitute an identifier to be associated with transactions. [0022] further supports historical transactions being associated with a customer’s identity.); 
configuring automated speech processing based on a lexicon associated with a menu and menu items available from the drive thru terminal (Coleman: “The AOS 2 provides an initial voice prompt generated by the NLG to the customer through the speaker 9 . The AOS 2 then processes the customer's voice response via the microphone 8 and the NLU. The ordering and conversation algorithms determine the AOS's next action based on the customer's response and continues to interact with the customer 6 through the ordering and interaction process. The AOS 2 will continue to interact with the customer 6 by processing the voice input from the customer 6 through the NLU, executing one or more actions by the ordering and conversation algorithms, and generating responses to the customer through the NLG and speaker 9 and / or through the digital board 10. The AOS 2 may process many rounds of interactions with the customer 6 to complete an order” [0070] – “The AOS 2 may personalize the interaction in a variety of ways , such as suggesting specific menu items to the customer” [0079] – “The data is populated by information regarding or associated with the prior activities of the AOS 2 and a current state of the interaction with the customer. The data also may include data received from the RIS 3, such as the restaurant ' s menu” [0057]); 
initiating a session with the user using the transaction identifier (Coleman: The current context of the customer may include or be based on the identification of the customer using …a method of customer identity input within the ordering area (e.g., a loyalty card or account identification …Depending on an analysis of the initial customer context, a determination can be made whether to initiate an automated or manual ordering process.” [0084] – “The AOS 2 provides an initial voice prompt generated by the NLG to the customer through the speaker 9.” [0070] – It is understood that the identity or account may constitute an identifier to be associated with transactions. [0022] further supports historical transactions being associated with a customer’s identity.); 
engaging the user during the session in a natural language dialogue to receive order details from the user for an order the user-provided speech and automated generated speech using the automated speech processing (Coleman: “The AOS 2 provides an initial voice prompt generated by the NLG to the customer through the speaker 9 . The AOS 2 then processes the customer's voice response via the microphone 8 and the NLU. The ordering and conversation algorithms determine the AOS's next action based on the customer's response and continues to interact with the customer 6 through the ordering and interaction process. The AOS 2 will continue to interact with the customer 6 by processing the voice input from the customer 6 through the NLU, executing one or more actions by the ordering and conversation algorithms, and generating responses to the customer through the NLG and speaker 9 and / or through the digital board 10. The AOS 2 may process many rounds of interactions with the customer 6 to complete an order” [0070]);
instructing the user during the dialogue on where and how a payment for the order can be supplied to complete the order (Coleman: “the AOS 2 determines that the order is complete and can generate a response to the customer 6 with instructions on proceeding to pick up and / or pay for the ordered food and beverages.” [0080] – See also Figure 1 & [0035], which note that electronic payment may be rendered through a POS device of the DTOA.); and 
submitting the order details with the transaction identifier to the POS terminal for order fulfillment and completion of the transaction (Coleman: “At 218, the AOS 2 transmits the order information to the RIS 3 so that the order can be fulfilled by the RIS 3” [0080]).

Regarding Claim 15, Coleman discloses the method of claim 13, wherein engaging further includes translating the user-provided speech to user-identified text, translating the automated generated speech to feedback text, and presenting the user-identified text and the feedback text on a display of the drive thru terminal during the session as visual feedback to the user (Coleman: “generating responses to the customer through the NLG and speaker 9 and / or through the digital board 10.” [0070]).

Regarding Claim 16, Coleman discloses the method of claim 13, wherein instructing further includes using the automated generated speech to instruct the user to pull a vehicle of the user ahead to a next location where the payment for the order will be collected from the user (Coleman: “the DTOA1 may be … a “pull through” drive-thru ( e . g . , order is placed at the DTOA 1 and the customer drives to a window or other area to receive the order ) without departing from the solution .” [0027] – “the AOS 2 determines that the order is complete and can generate a response to the customer 6 with instructions on proceeding to pick up and / or pay for the ordered food and beverages .” [0080]). 

Regarding Claim 18, Coleman discloses the method of claim 13, wherein instructing further includes instructing the user to pull ahead to a next location to receive items associated with the order after processing the payment (Coleman: “the DTOA1 may be … a “pull through” drive-thru ( e . g . , order is placed at the DTOA 1 and the customer drives to a window or other area to receive the order ) without departing from the solution .” [0027] – “the AOS 2 determines that the order is complete and can generate a response to the customer 6 with instructions on proceeding to pick up and / or pay for the ordered food and beverages .” [0080]).

Regarding Claim 20, Coleman discloses a system, comprising: a drive thru terminal comprising a display, a microphone, and a camera (Coleman: [0028], Figure 1); 
a Point-Of-Sale (POS) terminal interfaced to an order fulfillment system (Coleman: “The RIS 3 can include at least one computer - based and / or software - based point - of sale ( POS ) system that allows for the manual entry of orders, executes and records transactions” [0035]);
a server (Coleman: [0098]) comprising a processor and a non-transitory computer-readable storage medium; the non-transitory computer-readable storage medium comprises executable instruction (Coleman: [0110]); 
the executable instructions when executed by the processor from the non- transitory computer-readable storage medium cause the processor to perform operations comprising: 
automatically initiating a voice-based dialogue with a user when a vehicle of the user is detected adjacent to the drive thru terminal based on images provided by the camera or when the user speaks a wake-up word or phrase into the microphone (Coleman: “At 305, an identification of a vehicle present in an ordering area of a first entity can be made. The vehicle may be associated with a customer, such as an individual customer planning to interact with an ordering system. … At 310 , a determination can be made , automatically and without user input , whether to initiate the interaction with the customer in an automated interaction mode” [0082-0083] – “At least one camera 11 can be operable to monitor and capture actions at the DTOA 1 , including detecting a new customer arriving at the DTOA 1” [0032] – “The AOS 2 provides an initial voice prompt generated by the NLG to the customer through the speaker 9 . The AOS 2 then processes the customer's voice response via the microphone 8 and the NLU. … The AOS 2 will continue to interact with the customer 6 by processing the voice input from the customer 6 through the NLU, executing one or more actions by the ordering and conversation algorithms, and generating responses to the customer through the NLG and speaker 9 and / or through the digital board 10.” [0070]); 
generating automated speech responses to user-provided speech during the voice-based dialogue (Coleman: “The AOS 2 will continue to interact with the customer 6 …generating responses to the customer through the NLG and speaker 9” [0070]); 
obtaining order details for an order being placed by the user based on the user-provided speech during the voice-based dialogue (Coleman: “The AOS 2 may process many rounds of interactions with the customer 6 to complete an order” [0070] – “At 218, the AOS 2 transmits the order information to the RIS 3 so that the order can be fulfilled by the RIS 3” [0080]); 
providing the order details to the POS terminal for order fulfillment (Coleman: “At 218, the AOS 2 transmits the order information to the RIS 3 so that the order can be fulfilled by the RIS 3” [0080]); and 
instructing the user on how and where to provide a payment to pay for the order and complete the order (Coleman: “the AOS 2 determines that the order is complete and can generate a response to the customer 6 with instructions on proceeding to pick up and / or pay for the ordered food and beverages.” [0080] – See also Figure 1 & [0035], which note that electronic payment may be rendered through a POS device of the DTOA.).

Regarding Claim 21, Coleman discloses the system of claim 20, wherein the server is a cloud processing environment and the drive thru terminal is a thin client device (Coleman: “one or more of the components may be included within network as one or more cloud - based ser vices or operations . The network may be all or a portion of an enterprise or secured network , while in another instance , at least a portion of the network may represent a connection to the Internet.” [0098] – With reference to [0035], [0038], and Figure 1, it is understood that the DTOA terminal operates as a thin client whereas the physically remote AOS, where ordering and NL steps are performed, may operate as a thick client for the system.).


 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman, in view of Carpenter II et al (US 20190171711 A1), hereinafter Carpenter.
Regarding Claim 3, Coleman discloses the method of claim 2, wherein detecting further includes identifying the user’s presences using the microphone (Coleman: “a customer 6 drives their car to a particular DTOA 1 … Upon arrival , at least one detector 7 can sense the customer ' s presence at the particular DTOA 1” [0062] – “the microphone 8 or camera 11 may serve as the detector 7” [0033]), 
but does not specifically teach that detecting further includes identifying a wake-up word or a wake-up phrase in the user-provided speech to the microphone. 
However, Carpenter teaches an artificially intelligent natural-language drive-through ordering system (Carpenter: Abstract), including identifying a wake-up word or a wake-up phrase in the user-provided speech to the microphone (Carpenter: “the artificially intelligent order processing system is configured such that the arrival of a customer 25 at an order station triggers an alert … or the customer 25 may make their presence known by speaking into a microphone 21 . A transaction is initiated when … the artificially intelligent order processing system 22 … alert the customer 25 that he has been recognized by the artificially intelligent order processing system as having arrived at the ordering station” [0033] – It is understood that the customer’s speaking into the microphone constitutes a wake word/phrase insofar as the spoken words “make their presence known,” triggering the system to initiate the transaction dialogue.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Coleman would continue to teach identifying the user’s presence using the microphone, except that now it would also teach the identification of a wake-up word or a wake-up phrase in the user-provided speech to the microphone , according to the teachings of Carpenter. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to streamline order processing, thereby enhancing the speed of the process and customer satisfaction (Carpenter: [0004]).


Claims 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman, in view of Suthar (US 20040158494 A1), hereinafter Suthar.

Regarding claim 7, Coleman discloses the method of claim 2, but does not specifically teach that receiving further include obtaining menu item images as spoken by the user during the dialogue and presenting the menu item images on the display as visual feedback to the user of a given menu item ordered with the order by the user.
However, Suthar teaches an automated restaurant system with drive-thru functionality (Suthar: Abstract, [0053]), including obtaining menu item images as spoken by the user during the dialogue and presenting the menu item images on the display as visual feedback to the user of a given menu item ordered with the order by the user (Suthar: “the AOS and E-Menu provide rich content information on the meals (photos, ingredients, preparation Video clips, nutrition, specials, etc.) in a dynamic format, it makes it easy for customers to be more educated about what they are ordering. For example, photos provide a clear depiction of what the meal will look like prior to ordering.” [0021] – See also Figure 34.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Coleman would continue to teach receiving an order from the user, except that now it would also teach obtaining menu item images as spoken by the user during the dialogue and presenting the menu item images on the display as visual feedback to the user of a given menu item ordered with the order by the user, according to the teachings of Suthar. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improvement to the efficiencies in restaurant operations (Suthar: [0006]).

Regarding Claim 14, Coleman discloses the method of claim 13, but does not specifically teach that engaging further includes obtaining menu item images as spoken by the user during the dialogue from the POS terminal and displaying the menu item images as visual feedback to the user on a display of the drive thru terminal.
However, Suthar teaches an automated restaurant system with drive-thru functionality(Suthar: Abstract, [0053]), including obtaining menu item images as spoken by the user during the dialogue from the POS terminal and displaying the menu item images as visual feedback to the user on a display of the drive thru terminal (Suthar: “the AOS and E-Menu provide rich content information on the meals (photos, ingredients, preparation Video clips, nutrition, specials, etc.) in a dynamic format, it makes it easy for customers to be more educated about what they are ordering. For example, photos provide a clear depiction of what the meal will look like prior to ordering.” [0021] – See also Figure 34.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Coleman would continue to teach engaging the user during the session in a natural language dialogue to receive order details, except that now it would also teach obtaining menu item images as spoken by the user during the dialogue from the POS terminal and displaying the menu item images as visual feedback to the user on a display of the drive thru terminal, according to the teachings of Suthar. This is a predictable result of the combination.

Claims 10-11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman, in view of Kelly et al (US 20180253805 A1), hereinafter Kelly.

Regarding claim 10, Coleman discloses the method of claim 2, including teaching that the user may be identified using a mobile device [0078], but does not specifically teach receiving the user-provided speech during the dialogue from a mobile device operated by the user. 
However, Kelly teaches automated drive-thru techniques (Kelly: Abstract), including receiving the user-provided speech during the dialogue from a mobile device operated by the user (Kelly: “the customer has the ability to input or speak into a kiosk (or into an app provided on a mobile device) a user id and items ordered.” [0097] – “the mobile device 802 may comprise a microphone 810, wherein the microphone 810 and associated circuitry may convert the sound of the environment, including spoken words, into machine-compatible signals.” [0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Coleman would continue to teach receiving the user-provided speech during the dialogue, except that now it would also teach the receiving being from a mobile device operated by the user, according to the teachings of Kelly. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability for accuracy and effectiveness of fast food restaurant order realization (Kelly: [0141]).


Regarding Claim 11, Coleman/Kelly teach method of claim 10 further comprising, providing the automated speech generated during the dialogue to a speaker of the mobile device (Kelly: “the mobile device 802 may comprise a microphone … … input facilities 814 may include a touchscreen display. Visual feedback 832 to the user may occur through a visual display, touchscreen display, or indicator lights. Audible feedback 834 may be transmitted through a loudspeaker or other audio transducer.” [0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Robinson with Wang for the reasons identified above with respect to claim 10. 

Regarding claim 17, Coleman discloses the method of claim 13, but does not specifically teach that instructing further includes activating a card reader at the drive thru terminal to receive a payment card for the payment.
However, Kelly teaches automated drive-thru techniques (Kelly: Abstract), including activating a card reader at the drive thru terminal to receive a payment card for the payment (Kelly: “the user may elect to pay at the kiosk 1105. In some examples the user may provide a credit card, a debit card, cash” [0176] – “The point-of-sale and drive-thru kiosks are responsible for translating the order to the kitchen staff …Both kiosks are responsible for handling payments, … handling traditional means of payment such as insert/slide credit card” [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Coleman would continue to teach providing instructions regarding payment, except that now it would also teach activating a card reader at the drive thru terminal to receive a payment card for the payment, according to the teachings of Kelly. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability for accuracy and effectiveness of fast food restaurant order realization (Kelly: [0141]).

Regarding Claim 19, Coleman discloses method of claim 13, wherein instructing further includes instructing the user to pull ahead to a next location to receive the items associated with the order (Coleman: “the DTOA1 may be … a “pull through” drive-thru ( e . g . , order is placed at the DTOA 1 and the customer drives to a window or other area to receive the order ) without departing from the solution .” [0027] – “the AOS 2 determines that the order is complete and can generate a response to the customer 6 with instructions on proceeding to pick up and / or pay for the ordered food and beverages .” [0080]),
but does not specifically teach that the items are received from a locked bin that automatically unlocks when the items are placed in the bin after the order is fulfilled for collection by the user and after processing the payment.
However, Kelly teaches automated drive-thru techniques (Kelly: Abstract), including the items are received from a locked bin that automatically unlocks when the items are placed in the bin after the order is fulfilled for collection by the user and after processing the payment (Kelly: “When the food is ready for pick-up, the food conveyance and conditioning pod 940 may open at the front access port 920, and the partition door 982 may move to its open position. This frees the distribution tray to be grasped by a consumer and slid out of the food conveyance and conditioning pod 940.” [0156]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Coleman would continue to teach the user being instructed to pull up to receive their order, except that now it would also teach that the order is in a bin that automatically unlocks, according to the teachings of Kelly. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability for accuracy and effectiveness of fast food restaurant order realization (Kelly: [0141]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rivalto et al (US 20180276602 A1) teaches automated ordering systems including an unlockable pickup locker for receiving ordered goods.
Suryanarayana et al (US 20070022018 A1) teaches an automated drive through system that presents images of menu items to the user and receives an order over a microphone.
Mahaffy et al (US 20030018531 A1) teaches an automated drive-thru system that uses natural language processing to allow a customer to order via a microphone, including initiating a ordering process by microphone input.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.S./Examiner, Art Unit 3684

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3684